 1                                                           The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                             NO. 2:19-MC-00063-RSL

11                            Plaintiff,                        (2:08-CR-0078-1)
12           vs.                                           Order Terminating
                                                           Garnishment Proceeding
13   MICHAEL B. METHVEN,
14           Defendant/Judgment Debtor,
15         and
16   THE VANGUARD GROUP,
17                            Garnishee.
18
19          This matter came before the Court on the United States’ Application to

20   Terminate Garnishment Proceeding. For the reasons stated in the United

21   States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).
23
            IT IS ORDERED that the garnishment is terminated and that The
24
25   Vanguard Group is relieved of further responsibility pursuant to this

26   garnishment.

27   //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Michael B. Methven and The Vanguard Group, USDC#: 2:19-MC-00063-           SEATTLE, WA 98101
     RSL/2:08-CR-0078-1) - 1                                                            PHONE: 206-553-7970
 1          DATED this 30th day of December, 2019.
 2
 3
                                     A
                                     JUDGE ROBERT S. LASNIK
 4
                                     UNITED STATES DISTRICT COURT JUDGE
 5
 6
     Presented by:
 7
     s/ Kyle A. Forsyth
 8   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Michael B. Methven and The Vanguard Group, USDC#: 2:19-MC-00063-           SEATTLE, WA 98101
     RSL/2:08-CR-0078-1) - 2                                                            PHONE: 206-553-7970
